Field, C. J.
The evidence was sufficient to warrant the finding of the court. It was competent for the court to infer from all the evidence that the defendants who were present at the class meeting at which it was voted to publish a volume to be called “ The Brown and Blue ” either voted to publish the volume or assented to the vote. This is also true of the vote by which Arnold was elected “ business manager of the publication.” The contract made by Arnold was apparently within *579the scope of his employment, at least the court could so find. Newell v. Borden, 128 Mass. 31. Ray v. Powers, 134 Mass. 22.

Exceptions overruled.